


Exhibit 10.25




EMPLOYMENT AGREEMENT
(Michael Hyun)
EMPLOYMENT AGREEMENT (the “Agreement”) dated October 19, 2015 by and between
Brixmor Property Group, Inc. (the “Company”) and Michael Hyun (“Executive”).
The Company desires to employ Executive and to enter into an agreement embodying
the terms of such employment;
Executive desires to accept such employment and enter into such an agreement;
In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows:
1.Term of Employment
. Subject to the provisions of Section 5 of this Agreement, Executive shall be
employed by the Company for a period commencing on December 14, 2015 (the
“Effective Date”) and ending on the third anniversary of the Effective Date (the
“Employment Term”) on the terms and subject to the conditions set forth in this
Agreement; provided, however, the Employment Term shall be automatically
extended for an additional one-year period commencing with the third anniversary
of the Effective Date and, thereafter, on each such successive anniversary of
the Effective Date thereafter (each an “Extension Date”), unless the Company or
Executive provides the other party hereto at least 90 days prior written notice
before the next Extension Date that the Employment Term shall not be so extended
(a “Notice of Non-Renewal”).
2.Position, Duties and Authority.


(a)During the Employment Term, Executive shall serve as the Company’s Executive
Vice President, Chief Investment Officer. In such position, Executive shall have
such duties, functions, responsibilities and authority as shall be determined
from time to time by either the Chief Executive Officer of the Company (the
“CEO”) or the President of the Company (the “President”) and shall be consistent
with the duties, functions, responsibilities and authority of an individual in
Executive’s position at a public real estate company. Executive shall report to
both the CEO and the President.


(b)Executive will devote his full business time and best efforts to the
performance of Executive’s duties hereunder (excluding periods of vacation and
sick leave) and will not engage in any other business, profession or occupation
for compensation or otherwise which would conflict or interfere with the
rendition of such services either directly or indirectly, without the prior
written consent of the Board of Directors of the Company (the “Board”); provided
that nothing herein shall preclude Executive, subject to the prior approval of
the Board, from (i) accepting appointment to or continuing to serve on any board
of directors or trustees of any business corporation, (ii) serving as an officer
or director or otherwise participating in non-profit educational, welfare,
social, religious and civil organizations, including, without limitation, all
such positions and participation in effect as of the Effective Date, and (iii)
managing personal and family investments; provided, however, that any such
activities as described in (i), (ii) or (iii) of the preceding provisions of
this paragraph do not conflict or interfere with the performance and fulfillment
of the Executive’s duties and responsibilities as an executive of the Company in
accordance with this Agreement or conflict with Section 6. Executive shall be
permitted to retain all compensation in respect of any of the services or
activities referred to in the first proviso of the first sentence of this
Section 2(b).


(c)    As of the start of the Employment Term, Executive’s principal place of
employment shall be the Company’s offices located at 450 Lexington Avenue, New
York, New York, subject to required travel.
3.Compensation.


(a)Base Salary. During the Employment Term, the Company shall pay Executive a
base salary (“Base Salary”) at the annual rate of $370,000, payable in regular
installments in accordance with the Company’s usual payment practices. Executive
shall be entitled to such increases in Executive’s Base Salary, if any, as may
be determined from time to time in the sole discretion of the Compensation
Committee of the Board (the “Compensation Committee”), but in no event shall the
Company be entitled to reduce Executive’s Base Salary.






--------------------------------------------------------------------------------




(b)Annual Bonus. Commencing with calendar year 2016, Executive shall be eligible
to earn an annual bonus award (an “Annual Bonus”) based on the achievement of
performance objectives and targets (including the level of achievement required
for Executive to earn the threshold, target and high performance objectives)
adopted by the Compensation Committee for each calendar year during the
Employment Term. During each calendar year, the minimum bonus payable to
Executive if the threshold performance objectives and targets are achieved will
be 56% of Executive’s Base Salary, the target bonus will be 75% of Executive’s
Base Salary (the “Annual Target Bonus”) if target performance objectives and
targets are achieved and the maximum bonus payable to Executive will be 125% of
Base Salary if high performance objectives and targets are achieved. The Annual
Bonus, if any, shall be paid to Executive once the applicable performance
objectives are confirmed by the Compensation Committee, which should occur
within three (3) months after the end of each calendar year. Except as provided
in Section 5, no Annual Bonus shall be payable in respect of any calendar year
in which Executive’s employment is terminated.
  
For the period from the Effective Date through December 31, 2015, Executive
shall receive a guaranteed cash bonus in the amount of $300,000 (“2015 Bonus”),
which 2015 Bonus shall be paid to Executive in March, 2016.
(c)Time Vested Restricted Stock Unit Grant. As of the Effective Date, Executive
shall receive a Restricted Stock Unit Award (the “Initial RSU Award”) for a
grant of Restricted Stock Units (“RSU’s”) equal to the quotient of (x) Three
Million Two Hundred Thousand Dollars ($3,200,000) divided by (y) the closing
price of the Company’s common stock on the Effective Date, rounded down to the
nearest even whole number (e.g., if the closing price of the Company’s stock on
the Effective date was $24.14, then Executive would receive an award of 132,560
restricted stock units). The terms of the Initial RSU Award shall provide that
the RSU’s shall vest ratably over four (4) years, commencing on the first
anniversary date of the Effective Date and otherwise be on terms and conditions
substantially similar to the form of Restricted Stock Unit Agreement attached
hereto has Exhibit A.


(d)Long Term Restricted Stock Unit Grant. During March 2016, Executive shall
receive a Restricted Stock Unit Award (“March 2016 RSU Award”) for a grant of
RSU’s with a value at target performance levels equal to $950,000. The valuation
of the RSU’s shall be consistent with the valuation for other senior executives
of the Company. The terms and provisions of the March 2016 RSU Award, other than
the amount of the grant, shall be consistent with the terms of RSU awards
granted to other senior executives of the Company in March 2016.


4.Benefits.


(a)General. During the Employment Term, Executive shall be entitled to
participate in the Company’s employee benefit, fringe and perquisite plans,
practices, policies and arrangements as in effect from time to time
(collectively, “Employee Benefits”), on generally the same terms and conditions
as each of the Employee Benefits are made available to other senior executives
of the Company (other than with respect to the value amount of compensation and
equity grants and subject to years of service requirements and conditions).


(b)Reimbursement of Business Expenses. During the Employment Term, the Company
shall reimburse Executive for reasonable and necessary business expenses
incurred by Executive in the performance of Executive’s duties hereunder in
accordance with its then prevailing policy for senior executives (which shall
include appropriate itemization and substantiation of expenses incurred).


(c)Other Expense Reimbursement. Following the Effective Date, the Company shall
reimburse Executive (i) for the cost of COBRA benefits during the period between
Executive’s termination from his current position through the first 60 days
following the Effective Date and (ii) for legal fees incurred by Executive in
connection with the review of this Agreement, in both cases upon submission by
Executive to the Company of written invoices or other appropriate documentation.


5.Termination.
  
(a)The Employment Term and Executive’s employment hereunder may be terminated by
either party at any time and for any reason; provided that Executive will be
required to give the Company at least 60 days advance written notice of any
resignation of Executive’s employment (other than as a result of a Constructive
Termination). Notwithstanding any other provision of this Agreement, the
provisions of this Section 5 shall exclusively govern Executive’s rights upon
termination of employment with the Company and its affiliates.


(b)By the Company For Cause or By Executive Other Than as a Result of a
Constructive Termination.




--------------------------------------------------------------------------------






(i)The Employment Term and Executive’s employment hereunder may be terminated by
the Company for Cause and shall terminate automatically upon the effective date
of Executive’s resignation other than as a result of a Constructive Termination
(as defined in Section 5(d)(i)).


(ii)Definition of Cause. For purposes of this Agreement, “Cause” shall mean
(A) Executive’s repeated and willful refusal to undertake good faith efforts to
substantially perform Executive’s duties hereunder (other than as a result of
total or partial incapacity due to physical or mental illness or injury); (B) in
connection with his employment, Executive engages in conduct that constitutes
willful gross neglect or willful gross misconduct or any willful act or omission
which is injurious in a non-de minimis manner to the financial condition or
business reputation of the Company and its subsidiaries (taken as a whole); (C)
an act or acts on Executive’s part constituting (x) a felony under the laws of
the United States or any state thereof or (y) a misdemeanor involving moral
turpitude; or (D) Executive’s breach of Section 6 of this Agreement, Executive’s
willful breach of any material provision of Section 7 of this Agreement or any
breach of the representations in Section 9(l) of this Agreement. Any act or
failure to act based upon express direction given pursuant to a resolution of
the Board or upon the express instructions of the Chairman of the Board
(provided that Executive was not the Chairman of the Board at the applicable
time) shall be conclusively presumed to be done, or omitted to be done, by
Executive in good faith and in the best interests of the Company. Under no
circumstances shall poor performance of Executive or the Company be deemed to
constitute “Cause.”


(iii)If Executive’s employment is terminated by the Company for Cause, Executive
shall be entitled to receive:


(A)no later than 10 days following the date of termination, the Base Salary
through the date of termination;


(B)any Annual Bonus earned, but unpaid, as of the date of termination for the
immediately preceding calendar year, paid in accordance with Section 3(b)
(except to the extent payment is otherwise deferred pursuant to any applicable
deferred compensation arrangement with the Company, in which case such payment
shall be made in accordance with the terms and conditions of such deferred
compensation arrangement);


(C)reimbursement, within 60 days following receipt by the Company of Executive’s
claim for such reimbursement (including appropriate supporting documentation),
for any unreimbursed business expenses properly incurred by Executive in
accordance with Company policy prior to Executive’s termination; provided that
such claims for such reimbursement are submitted to the Company within 90 days
following the date of Executive’s termination of employment; an


(D)such Employee Benefits, if any, as to which Executive may be entitled under
the tax qualified employee benefit plans of the Company, payable in accordance
with the terms and conditions of such tax qualified employee benefit plans (the
amounts described in clauses (A) through (D) hereof being referred to as the
“Accrued Rights”).


Following such termination of Executive’s employment by the Company for Cause,
except as set forth in this Section 5(b)(iii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.
(iv)If Executive resigns other than as a result of a Constructive Termination,
Executive shall be entitled to receive the Accrued Rights. Following such
resignation by Executive other than as a result of a Constructive Termination,
except as set forth in this Section 5(b)(iv), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.


(c)Disability or Death.


(i)Disability. During any period that Executive fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness or injury
(the “Disability Period”), Executive shall continue to receive his full Base
Salary set forth in Section 3(a) until his employment is terminated pursuant to
Section 5(a). For purposes of this Agreement, “Disability” shall mean
Executive’s inability to perform, with or without reasonable accommodation,
Executive’s duties under this Agreement due to a physical or mental illness or
injury for a period of six consecutive months or for an aggregate of 12 months
in any consecutive 24-month period. Any question as to the existence of the
Disability of Executive as to which Executive and the Company cannot agree shall
be determined in




--------------------------------------------------------------------------------




writing by a qualified independent physician mutually acceptable to Executive
and the Company. If Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third physician who shall make such determination in
writing. The determination of Disability made in writing to the Company and
Executive shall be final and conclusive for all purposes of this Agreement.


(ii)Upon termination of Executive’s employment hereunder for either Disability
or death, where such Disability or death occurs in connection with the
performance of Executive’s duties hereunder (such Disability or death, a
“Business Related Disability or Death”), Executive or Executive’s estate,
survivors or beneficiaries (as the case may be) shall be entitled to receive:


(A)the Accrued Rights;


(B)no later than 10 days following the date of termination, a pro rata portion
of the Annual Target Bonus, based on a fraction, the numerator of which is the
number of days during the calendar year up to and including the date of
termination of Executive’s employment and the denominator of which is the number
of days in such calendar year (the “Pro-Rated Bonus”); and


(C)death or disability benefits under any applicable plans and programs of the
Company in accordance with the terms and provisions of such plans and programs.


(iii)Upon termination of Executive’s employment hereunder for either Disability
or death, other than for a Business Related Disability or Death, Executive or
Executive’s estate, survivors or beneficiaries (as the case may be) shall be
entitled to receive:


(A)the Accrued Rights;


(B)no later than 10 days following the date of termination, the Pro-Rated Bonus;
and


(C)death or disability benefits under any applicable plans and programs of the
Company in accordance with the terms and provisions of such plans and programs.


(d)By the Company Without Cause or Resignation by Executive as a Result of
Constructive Termination.


(i)a “Constructive Termination” shall be deemed to have occurred upon (A) a
material reduction in Executive’s Base Salary or Annual Target Bonus opportunity
(as a percentage of Base Salary), or the failure of the Company to pay or cause
to be paid Executive’s Base Salary, Annual Bonus or the 2015 Bonus when due
hereunder, or the failure of the Company to grant Executive the Initial RSU
Award or the March 2016 RSU Award; (B) a material diminution in Executive’s
authority or responsibilities from those described in Section 2 hereof; (C) the
relocation of Executive’s primary office location to a location that is more
than fifty (50) miles from the Executive’s primary office location as of the
Effective Date; (D) the Company’s failure to pay or provide any material
Employee Benefits required to be provided to Executive under this Agreement; (E)
the issuance of a Notice of Non-Renewal by the Company to Executive pursuant to
Section 1 of this Agreement; or (F) the Company’s failure to assign (by contract
or by law) this Agreement to any Successor as required by Section 9(h) of this
Agreement; provided that none of the events described in this Section 5(d)(i)
shall constitute Constructive Termination unless the Company fails to cure such
event within 30 days after receipt from Executive of written notice of the event
which constitutes Constructive Termination; provided, further, that
“Constructive Termination” shall cease to exist for an event on the 90th day
following the later of its occurrence or Executive’s knowledge thereof, unless
Executive has given the Board written notice thereof prior to such date.


(ii)If Executive’s employment is terminated by the Company without Cause (other
than by reason of death or Disability) or Executive resigns as a result of a
Constructive Termination, Executive shall be entitled to receive:


(A)the Accrued Rights;


(B)the Pro-Rated Bonus;






--------------------------------------------------------------------------------




(C)the 2015 Bonus if not yet paid;


(D)the grant of the Initial RSU Award, if not previously awarded;


(E)the grant of the March 2016 RSU Award, if not previously awarded


(F)continuation of medical, vision and dental group insurance coverage (as
applicable), contingent on Executive electing continuation coverage under COBRA
(including dependent coverage) for twelve (12) months (the “Continuation
Period”) following the date of termination, with the Company reimbursing
Executive on an after tax basis during the Continuation Period for the total
amount of the monthly COBRA premiums payable by the Executive for such continued
benefits in excess of the cost the Executive paid for such coverage (on a
monthly premium basis) immediately prior to the date of termination; and


(G)subject to Executive’s continued compliance with Section 6 and material
compliance with Section 7 hereof, a lump-sum cash payment equal to the sum of
(x) 200% of Executive’s Base Salary as of the date immediately prior to
Executive’s termination of employment and (y) the sum of Executive’s Annual
Bonuses payable (if any) in respect of the two calendar years immediately prior
to the date of Executive’s termination of employment (or, if the date of
Executive’s termination of employment occurs in 2016 or 2017, the sum of
Executive’s Annual Bonuses will be deemed to be two times the Annual Target
Bonus in lieu of the foregoing formulation).


Such payment shall be paid to Executive on the 90th day immediately following
the date of Executive’s termination of employment.
(e)Release. Amounts payable to Executive under Sections 5(c)(ii) and/or 5(d)(ii)
(collectively, the “Conditioned Benefits”) are subject to (i) Executive’s
execution and non-revocation of a release of claims, substantially in the form
attached hereto as Exhibit I (the “Release”), within 55 days of the date of
termination and (ii) the expiration of any revocation period contained in such
Release. Further, to the extent that any of the Conditioned Benefits constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), any payment of any
amount or provision of any benefit otherwise scheduled to occur prior to the
sixtieth (60th) day following the date of Executive’s termination of employment
hereunder, but for the condition on executing the Release as set forth herein,
shall not be made until the first regularly scheduled payroll date following
such sixtieth (60th) day, after which any remaining Conditioned Benefits shall
thereafter be provided to the Executive according to the applicable schedule set
forth herein.


(f)Expiration of Employment Term. Unless the parties otherwise agree in writing,
continuation of Executive’s employment with the Company beyond the expiration of
the Employment Term shall be deemed an employment at-will and shall not be
deemed to extend any of the provisions of this Agreement and Executive’s
employment may thereafter be terminated at will by either Executive or the
Company; provided that the provisions of Sections 6, 7 and 8 of this Agreement
shall survive any termination of this Agreement or Executive’s termination of
employment hereunder.


(g)Notice of Termination; Board/Committee Resignation. Any purported termination
of employment by the Company or by Executive (other than due to Executive’s
death) pursuant to Section 5 of this Agreement shall be communicated by written
Notice of Termination to the other party hereto. For purposes of this Agreement,
a “Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated. Upon termination of
Executive’s employment for any reason, Executive agrees to resign, as of the
date of such termination and to the extent applicable, from the Board (and any
committees thereof) and the Board of Directors (and any committees thereof) of
any of the Company’s affiliates.


6.Non-Competition; Non-Solicitation. Executive acknowledges and recognizes the
highly competitive nature of the businesses of the Company and its affiliates
and accordingly agrees as follows:


(a)Non-Competition.
 
(i)During the Employment Term and, for a period of two years following the date
Executive ceases to be employed by the Company (the “Restricted Period”),
Executive will not, directly or indirectly, own, manage, operate, control,
consult with, be employed by or otherwise provide services to, or participate in
the




--------------------------------------------------------------------------------




ownership, management, operation or control of (collectively, “Own, Operate or
Service”), any person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise whatsoever
(“Person”) whose primary business activity is the conduct of the Business (as
defined herein) within 25 miles of any location where the Company and its
subsidiaries and, to the extent engaged primarily in the Business, their
respective affiliates (collectively, the “Restricted Group”) engages in the
Business. For purposes of this Agreement, “Business” shall mean the business of
owning and operating retail shopping centers. For clarity’s sake, Executive may
Own, Operate or Service any Person whose primary business activity is not the
conduct of the Business, although such Person may as part of its overall
business operations a) engage in the Business or b) Own, Operate or Service any
Person that may engage in the Business.


(ii)Notwithstanding the foregoing, Executive’s ownership solely as an investor
of two percent (2%) or less of the outstanding securities of any class of any
publicly-traded securities of any company shall not, by itself, be considered to
be competition with the Company or any of its subsidiaries.


(iii)The period of time during which the provisions of this Section 6(a) shall
be in effect shall be extended by the length of time during which Executive is
in breach of the terms hereof as determined by any court of competent
jurisdiction on the Company’s application for injunctive relief.


(b)Non-Solicitation. During the Employment Term and the Restricted Period,
Executive will not, whether on Executive’s own behalf or on behalf of or in
conjunction with any Person:


(i)solicit or encourage any employee of the Company or its subsidiaries to leave
the employment of the Company or its subsidiaries, or hire any such employee who
was engaged in the Business and employed by the Restricted Group as of the date
of Executive’s termination of employment with the Company or who left such
employment of the Restricted Group coincident with, or within one year prior to,
the date of Executive’s termination of employment with the Company; or


(ii)intentionally encourage any material consultant engaged in the Business and
retained by the Restricted Group to cease working with the Restricted Group.


(c)Notwithstanding anything to the contrary, the provisions of Section 6(a)
shall expire at the end of the Employment Term if Executive’s employment is
terminated by the Company for Cause.


(d)It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 6 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
any restriction contained in this Section 6 is an unenforceable restriction
against Executive, the provisions of this Agreement shall not be rendered void
but shall be deemed amended to apply with such deletion or modification as such
court may judicially determine or indicate to make the Agreement valid and
enforceable. The restrictions contained in this Section 6 shall be construed as
separate and individual restrictions and shall each be capable of being reduced
in application or severed without prejudice to the other restrictions contained
in this Section 6 or to the remaining provisions of this Agreement.


(e)Notwithstanding any provision of this Agreement to the contrary, the
restrictions contained in this Section 6 shall be immediately void and
unenforceable upon any failure by the Company to pay the amounts specified in
Section 5(d)(ii) (if applicable) when due under this Agreement (unless such
amounts are paid in full within 5 days after written notice by Executive to the
Company specifying such failure to pay).


7.Confidentiality; Intellectual Property.


(a)Confidentiality.


(i)Executive will not at any time (whether during or after Executive’s
employment with the Company), disclose, divulge, reveal, communicate, share,
transfer or provide access to any Confidential Information that he may obtain
during his employment by the Company to any other Person, except (A) in
connection with performing his duties for the Company or its subsidiaries, (B)
to the Company or its subsidiaries, or to any authorized (or apparently
authorized) agent or representative of any of them, (C) when required to do so
by law or regulation or by a court, governmental agency, legislative body,
arbitrator or other person with apparent jurisdiction to order him to
communicate, divulge or make accessible any such confidential information, (D)
in the course of any proceeding under Section 9(d) of this Agreement or to
defend the Executive’s rights, or (E) in confidence to any attorney or other
professional advisor for the purposes of securing professional advice. For
purposes of this Agreement, “Confidential




--------------------------------------------------------------------------------




Information” shall mean any proprietary or confidential information of the
Company and its subsidiaries, and includes, without limitation, trade secrets,
know-how, research and development, software, databases, inventions, processes,
formulae, technology, designs and other intellectual property, information
concerning finances, investments, profits, pricing, costs, products, services,
vendors, customers, clients, partners, investors, personnel, compensation,
recruiting, training, advertising, sales, marketing, promotions, government and
regulatory activities and approvals; provided, however, that the term
Confidential Information shall not include any document, record, data,
compilation or other information that is known or generally available to the
public, or within any trade or industry of the Company or any of its affiliates,
other than as a result of Executive’s violation of this Section 7, or not
otherwise considered confidential by persons within such trade or industry.


(ii)Except as required by law, Executive will not disclose to anyone, other than
Executive’s family (it being understood that, in this Agreement, the term
“family” refers to Executive, Executive’s spouse, minor children, parents and
spouse’s parents) and legal, financial or other professional advisors, the
existence or contents of this Agreement; provided that Executive may disclose to
any prospective future employer the provisions of Sections 6 and 7 of this
Agreement; provided they agree to maintain the confidentiality of such terms.
This Section 7(a)(ii) shall terminate if the Company publicly discloses a copy
of this Agreement (or, if the Company publicly discloses summaries or excerpts
of this Agreement, to the extent so disclosed).


(iii)Upon termination of Executive’s employment with the Company for any reason,
Executive shall (A) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company, its subsidiaries or
affiliates; and (B) immediately destroy, delete, or return to the Company, at
the Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information or otherwise relate to
the Business of the Company and its subsidiaries, except that Executive may
retain only those portions of any personal notes, notebooks and diaries that do
not contain any Confidential Information.


(b)Intellectual Property.


(i)If Executive creates, invents, designs, develops, contributes to or improves
any works of authorship, inventions, intellectual property, materials, documents
or other work product (including without limitation, research, reports,
software, databases, systems, applications, presentations, textual works,
content, or audiovisual materials) (“Works”), either alone or with third
parties, at any time during Executive’s employment by the Company and within the
scope of such employment and with the use of any the Company resources (“Company
Works”), Executive shall promptly and fully disclose same to the Company and
hereby irrevocably assigns, transfers and conveys, to the maximum extent
permitted by applicable law, all rights and intellectual property rights therein
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) to the Company to the extent
ownership of any such rights does not vest originally in the Company.
  
(ii)Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Company
Works.


(iii)Executive shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. Executive
shall comply with all relevant policies and guidelines of the Company that are
from time to time previously disclosed to Executive, including regarding the
protection of Confidential Information and intellectual property and potential
conflicts of interest.


(iv)The provisions of Section 7 hereof shall survive the termination of
Executive’s employment for any reason (except as otherwise set forth in Section
7(a)(ii) hereof).


8.Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 6 and Section 7 of this Agreement would be inadequate and the Company
would suffer irreparable damages as a result of such breach or threatened
breach. In recognition of this fact,




--------------------------------------------------------------------------------




Executive agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond, shall be
entitled, in addition to any other remedy available at law or equity, to cease
making any payments or providing any benefit otherwise required by this
Agreement and obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available. In addition, upon any breach of
Section 6 or any material breach of Section 7 of this Agreement, Executive shall
promptly return to the Company upon request all cash payments made to Executive
pursuant to Section 5 (if any), less any amounts paid by Executive as taxes in
respect of such payments (unless such taxes are actually recovered by Executive
from the relevant governmental authority, in which case such tax amounts also
shall be returned to the Company). Any judicial determination under Section
5(d)(ii)(G) or this Section 8 of whether the Executive is in compliance with
Section 6 hereof and material compliance with Section 7 hereof shall be
determined based solely on the contractual provisions provided therein and the
facts and circumstances of Executive's actions without regard to whether the
Company could obtain an injunction or other relief under the law of any
particular jurisdiction.


9.Miscellaneous.


(a) Mutual Non-Disparagement. Executive agrees not to make, or cause any other
person to make, any communication that is intended to criticize or disparage, or
has the effect of criticizing or disparaging, the Company or any of its
affiliates, agents or advisors (or any of its or their respective employees,
officers or directors (it being understood that comments made in the Executive’s
good faith performance of his duties hereunder shall not be deemed disparaging
or defamatory for purposes of this Agreement). The Company shall instruct its
executive officers and directors to refrain from intentionally making any public
communication outside the ordinary course of such person’s business that is
intended to criticize or disparage, or has the effect of criticizing or
disparaging, Executive. Nothing set forth herein shall be interpreted to
prohibit either party from responding truthfully to incorrect public statements,
making truthful statements when required by law, subpoena or court order and/or
from responding to any inquiry by any regulatory or investigatory organization.


(b) Indemnification; Directors’ and Officers’ Insurance. The Company shall
indemnify and hold Executive harmless for all acts and omissions occurring
during his employment with the Company or service as a member of the Board to
the extent provided under the Company’s charter, by-laws and applicable law, and
shall promptly advance to Executive or Executive’s heirs or representatives all
damages, costs, liabilities, losses and expenses (including reasonable
attorneys’ fees and expenses) (collectively, “Expenses”) as a result of any
claim, demand, request, investigation, dispute, controversy, threat, discovery
request or request for testimony or information (collectively, a “Claim”) or any
proceeding (whether civil, criminal, administrative or investigative), or any
threatened Claim or proceeding (whether civil, criminal, administrative or
investigative), against Executive that arises out of or relates to Executive’s
service as an officer, director or employee, as the case may be, of the Company,
or the Executive’s service in any such capacity or similar capacity with an
affiliate of the Company or other entity at the request of the Company, upon
receipt by the Company of a written request with appropriate documentation of
such Expenses, and an undertaking by Executive to repay the amount advanced if
it shall ultimately be determined that Executive is not entitled to be
indemnified by the Company against such Expenses. During the Employment Term and
for a term of six years thereafter, the Company, or any successor to the
Company, shall purchase and maintain, at its own expense, directors and officers
liability insurance providing coverage for Executive in the same amount as for
members of the Board.


(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles thereof.


(d) Jurisdiction; Venue. Except as otherwise provided in Section 8 in connection
with equitable remedies, each of the parties hereto hereby irrevocably submits
to the exclusive jurisdiction of any federal court sitting in the Southern
District of New York or any state court in the First Judicial Department over
any suit, action or proceeding arising out of or relating to this Agreement and
each of the parties agrees that any action relating in any way to this Agreement
must be commenced only in the courts of the State of New York, federal or state.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted or not prohibited by law, any objection which it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in such a court and any claim that any such suit, action or proceeding brought
in such a court has been brought in an inconvenient forum. Each of the parties
hereto hereby irrevocably consents to the service of process in any suit, action
or proceeding by sending the same by certified mail, return receipt requested,
or by recognized overnight courier service, to the address of such party set
forth in Section 9(k).


(e) Entire Agreement; Amendments. This Agreement (including, without limitation,
the schedules and exhibits attached hereto) contains the entire understanding of
the parties with respect to the employment of Executive by the Company, and
supersedes all prior agreements and understandings (including verbal agreements)
between Executive and the Company and/or its current or former affiliates
regarding the terms and conditions of Executive’s employment with the




--------------------------------------------------------------------------------




Company and/or its current or former affiliates. There are no restrictions,
agreements, promises, warranties, covenants or undertakings between the parties
with respect to the subject matter herein other than those expressly set forth
herein. This Agreement (including, without limitation, the schedules and
exhibits attached hereto) may not be altered, modified, or amended except by
written instrument signed by the parties hereto.


(f) No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.


(g) Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining pro-visions of this
Agreement shall not be affected thereby.


(h) Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement shall be
assigned by the Company to a person or entity which is a successor in interest
(“Successor”) to substantially all of the business operations of the Company.
Upon such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such affiliate or successor person or
entity.


(i) Set Off; No Mitigation. The Company’s obligation to pay Executive the
amounts provided and to make the arrangements provided hereunder shall be
subject to set‑off, counterclaim or recoupment of amounts owed by Executive to
the Company or its affiliates, except to the extent such set-off would result in
a violation of Section 409A of the Code (as defined below). Executive shall not
be required to mitigate the amount of any payment provided for pursuant to this
Agreement by seeking other employment, and such payments shall not be reduced by
any compensation or benefits received from any subsequent employer or other
endeavor. Any amounts due under Section 5 of this Agreement are considered
reasonable by the Company and are not in the nature of a penalty.


(j) Compliance with Code Section 409A.


(i)The intent of the parties is that payments and benefits under this Agreement
comply with or be exempt from Code Section 409A and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith.  If any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause Executive to incur any
additional tax or interest under Code Section 409A, the Company shall, after
consulting with and receiving the approval of Executive, reform such provision
in a manner intended to avoid the incurrence by Executive of any such additional
tax or interest.


(ii)A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Code Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A, and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” The determination of whether and when a
separation from service has occurred for proposes of this Agreement shall be
made in accordance with the presumptions set forth in Section 1.409A-1(h) of the
Treasury Regulations.


(iii)Any provision of this Agreement to the contrary notwithstanding, if at the
time of Executive’s separation from service, the Company determines that
Executive is a “specified employee,” within the meaning of Code Section 409A,
then to the extent any payment or benefit that Executive becomes entitled to
under this Agreement on account of such separation from service would be
considered nonqualified deferred compensation under Code Section 409A, such
payment or benefit shall be paid or provided at the date which is the earlier of
(i) six (6) months and one day after such separation from service and (ii) the
date of Executive’s death (the “Delay Period”). Upon the expiration of the Delay
Period, all payments and benefits delayed pursuant to this Section 9(j) (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or provided to Executive in a lump-sum, and
any remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.


(iv)Any reimbursements and in-kind benefits provided under this Agreement that
constitute deferred compensation within the meaning of Code Section 409A shall
be made or provided in accordance with the




--------------------------------------------------------------------------------




requirements of Code Section 409A, including that (A) in no event shall any
fees, expenses or other amounts eligible to be reimbursed by the Company under
this Agreement be paid later than the last day of the calendar year next
following the calendar year in which the applicable fees, expenses or other
amounts were incurred; (B) the amount of expenses eligible for reimbursement, or
in-kind benefits that the Company is obligated to pay or provide, in any given
calendar year shall not affect the expenses that the Company is obligated to
reimburse, or the in-kind benefits that the Company is obligated to pay or
provide, in any other calendar year, provided that the foregoing clause (B)
shall not be violated with regard to expenses reimbursed under any arrangement
covered by Section 105(b) of the Code solely because such expenses are subject
to a limit related to the period the arrangement is in effect; (C) Executive’s
right to have the Company pay or provide such reimbursements and in-kind
benefits may not be liquidated or exchanged for any other benefit; and (D) in no
event shall the Company’s obligations to make such reimbursements or to provide
such in-kind benefits apply later than Executive’s remaining lifetime (or if
longer, through the sixth (6th) anniversary of the Effective Date).


(v)For purposes of Code Section 409A, Executive’s right to receive any
installment payments shall be treated as a right to receive a series of separate
and distinct payments.  Whenever a payment under this Agreement specifies a
payment period with reference to a number of days (for example, “payment shall
be made within thirty (30) days following the date of termination”), the actual
date of payment within the specified period shall be within the sole discretion
of the Company. In no event may Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement, to the extent such
payment is subject to Code Section 409A.


(k) Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.


If to the Company:
Brixmor Property Group, Inc.
450 Lexington Avenue
New York, New York 10017
Attention: General Counsel


If to Executive:
To the most recent address of Executive set forth in the personnel records of
the Company.
(l) Executive Representation. Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the Company and
the performance by Executive of Executive’s duties hereunder shall not
constitute a breach of the terms of any employment agreement or other agreement
or written policy to which Executive is a party or otherwise bound. Executive
hereby further represents that he is not subject to any restrictions on his
ability to solicit, hire or engage any employee or other service-provider.
Executive agrees that the Company is relying on the foregoing representations in
entering into this Agreement.


(m) Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.


(n) Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
























--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
BRIXMOR PROPERTY GROUP, INC.
 
 
 
 
By:
/s/Michael A. Carroll
 
 
Michael A. Carroll
 
 
Chief Executive Officer and Director
 
 
(Principal Executive Officer)
 
 
 
 
EXECUTIVE
 
 
 
 
By:
/s/Michael Hyun
 
 
Michael Hyun
 
 
 
 
 
 

























































































--------------------------------------------------------------------------------




Exhibit I




RELEASE AND WAIVER OF CLAIMS
This Release and Waiver of Claims (“Release”) is entered into and delivered to
Brixmor Property Group, Inc. (the “Company”) as of this [•] day of _________,
201[_], by Michael Hyun (the “Executive”). The Executive agrees as follows:
1.The employment relationship between the Executive and the Company and its
subsidiaries and affiliates, as applicable, terminated on the [•] day of
_______, 201[_] (the “Termination Date”) pursuant to Section [__] of the
Employment Agreement between the Company and Executive dated October __, 2015
(“Employment Agreement”).


2.In consideration of the payments, rights and benefits provided for in Sections
5(c)(ii) and/or 5(d)(ii) of the Employment Agreement (collectively, as
applicable, the “Separation Terms”) and this Release, the sufficiency of which
the Executive hereby acknowledges, the Executive, on behalf of himself and his
agents, representatives, attorneys, administrators, heirs, executors and assigns
(collectively, the “Employee Releasing Parties”), hereby releases and forever
discharges the Company Released Parties (as defined below), from all claims,
charges, causes of action, obligations, expenses, damages of any kind (including
attorneys fees and costs actually incurred) or demands, in law or in equity,
whether known or unknown, which may have existed or which may now exist from the
beginning of time to the date of this Release, arising from or relating to
Executive’s employment or termination from employment with the Company or
otherwise, including a release of any rights or claims the Executive may have
under Title VII of the Civil Rights Act of 1964; the Civil Rights Act of 1991;
the Age Discrimination in Employment Act of 1967, as amended (“ADEA”); the Older
Workers Benefit Protection Act; the Americans with Disabilities Act of 1990; the
Rehabilitation Act of 1973; the Family and Medical Leave Act of 1993; Section
1981 of the Civil Rights Act of 1866; Section 1985(3) of the Civil Rights Act of
1871; the Employee Retirement Income Security Act of 1974; the Fair Labor
Standards Act; any other federal, state or local laws against discrimination; or
any other federal, state, or local statute, regulation or common law relating to
employment, wages, hours, or any other terms and conditions of employment. This
includes a release by the Executive of any and all claims or rights arising
under contract (whether written or oral, express or implied), covenant, public
policy, tort or otherwise. For purposes hereof, “Company Released Parties” shall
mean the Company and any of its past or present employees, agents, insurers,
attorneys, administrators, officials, directors, shareholders, divisions,
parents, members, subsidiaries, affiliates, predecessors, successors, employee
benefit plans, and the sponsors, fiduciaries, or administrators of the Company’s
employee benefit plans.


3.The Executive acknowledges that the Executive is waiving and releasing rights
that the Executive may have under the ADEA and other federal, state and local
statutes contract and the common law and that this Release is knowing and
voluntary. The Executive and the Company agree that this Release does not apply
to any rights or claims that may arise after the date of execution by Executive
of this Release. The Executive acknowledges that the consideration given for
this Release is in addition to anything of value to which the Executive is
already entitled. The Executive further acknowledges that the Executive has been
advised by this writing that: (i) the Executive should consult with an attorney
prior to executing this Release; (ii) the Executive has up to twenty-one (21)
days within which to consider this Release, although the Executive may, at the
Executive’s discretion, sign and return this Release at an earlier time, in
which case the Executive waives all rights to the balance of this twenty-one
(21) day review period; and (iii) for a period of 7 days following the execution
of this Release in duplicate originals, the Executive may revoke this Release in
a writing delivered to the Chairman of the Board of Directors of the Company,
and this Release shall not become effective or enforceable until the revocation
period has expired.
 
4.This Release does not release the Company Released Parties from (i) any
obligations due to the Executive under the Separation Terms, (ii) any rights
Executive has to indemnification by the Company and to directors and officers
liability insurance coverage, (iii) any vested rights the Executive has under
the Company’s employee pension benefit and group healthcare benefit plans as a
result of Executive’s actual service with the Company, or (iv) any fully vested
and nonforfeitable rights of the Executive as a shareholder of the Company or
its affiliates.


5.The Executive represents and warrants that he has not filed any action,
complaint, charge, grievance, arbitration or similar proceeding against the
Company Released Parties.


6.This Release is not an admission by the Company Released Parties or the
Employee Releasing Parties of any wrongdoing, liability or violation of law.


7.The Executive shall continue to be bound by the restrictive covenants
contained in the Employment Agreement.






--------------------------------------------------------------------------------




8.This Release shall be governed by and construed in accordance with the laws of
the State of New York, without reference to the principles of conflict of laws.


9.Each of the sections contained in this Release shall be enforceable
independently of every other section in this Release, and the invalidity or
unenforceability of any section shall not invalidate or render unenforceable any
other section contained in this Release.


10.The Executive acknowledges that the Executive has carefully read and
understands this Release, that the Executive has the right to consult an
attorney with respect to its provisions and that this Release has been entered
into knowingly and voluntarily. The Executive acknowledges that no
representation, statement, promise, inducement, threat or suggestion has been
made by any of the Company Released Parties to influence the Executive to sign
this Release except such statements as are expressly set forth herein or in the
Employment Agreement.




















































--------------------------------------------------------------------------------




Executive has executed this Release as of the day and year first written above.


EXECUTIVE
____________________________________


























































--------------------------------------------------------------------------------




EXHIBIT A
BRIXMOR PROPERTY GROUP INC.
RESTRICTED STOCK UNIT AGREEMENT
THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) dated as of the
Effective Date set forth in the Award Certificate (the “Award Certificate”) is
made by and between Brixmor Property Group Inc. (together with its Subsidiaries,
the “Company”) and the Participant. The Award Certificate is included with and
made part of this Agreement. In this Agreement and each Award Certificate,
unless the context otherwise requires, words and expressions shall have the
meanings given to them in the Plan, except as herein defined.
1.Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:


a. “Award” means the award as set forth on the Award Certificate.


b.“Award Certificate” means the certificate attached to this Agreement
specifying the Effective Date and the Award.


c.“Board” means the Board of Directors of Brixmor Property Group Inc.


d.“Effective Date” means the Effective Date set forth in the Award Certificate.


e.“Participant” means the Eligible Person whose name is set forth in the Award
Certificate.


f. “Plan” means the Brixmor Property Group Inc. 2013 Omnibus Incentive Plan.


g.“Qualifying Termination” means a termination of Participant’s employment by
the Company without Cause, by Participant as a result of a Constructive
Termination or while Participant has a Disability or resulting from the
Participant’s death (as Cause, Constructive Termination and Disability are
defined in Participant’s employment agreement with the Company dated October 19,
2015).


h.“RSU” or “Restricted Stock Unit” means a restricted stock unit granted
hereunder pursuant to the Plan.


i. “Termination Date” means the effective date of a Termination of Employment
for any reason.


j.“Termination of Employment” means a “separation from service” of the
Participant from the Company, as defined under Section 409A.


2.RSU Award; Settlement of RSUs.


a.Grant of Award. The Company grants to the Participant the number of RSUs set
forth in the Award Certificate.


b.Vesting. Subject to Section 3, the RSUs granted under the Award shall become
vested as follows, subject to the Participant’s continued employment with the
Company through the applicable date(s) (each, a “Vesting Date”): One-quarter of
the Award shall vest on December 14, 2016, one-quarter of the Award shall vest
on December 14, 2017, one-quarter of the Award shall vest on December 14, 2018
and one-quarter of the Award shall vest on December 16, 2019.


c.Issuance of Common Stock.


i.Settlement of RSUs. Shares underlying a vested RSU shall be transferred to the
Participant as soon as administratively practicable following the applicable
Vesting Date. No shares of Common Stock shall be issued to the Participant in
respect of an RSU prior to the applicable Vesting Date. After an RSU vests, the
Company shall promptly cause to be registered in Participant’s name or in the
name of the executor or personal representative of the Participant’s estate, as
the case may be, one share of Common Stock in payment for each such vested RSU.
For




--------------------------------------------------------------------------------




purposes of this Agreement, the date on which vested RSUs are converted into
Common Stock shall be referred to as the “Settlement Date.”


ii.Fractional RSUs. In the event the Participant is vested in a fractional
portion of an RSU, such portion shall be rounded down to the nearest whole
number.


3.Effects of Certain Events.


a.General. Subject to Section 3(b), in the event that the Participant’s
employment with the Company is terminated (including upon resignation by the
Participant), any unvested RSUs shall be forfeited automatically and without
further action.


b.Qualifying Termination. Notwithstanding the foregoing:


i.In the event of the Participant’s Qualifying Termination, all unvested RSU’s
(and any associated Dividend Equivalent Amount) shall immediately vest.


c.Termination for Cause. In the event of the Participant’s termination of
employment for Cause, then any unvested RSU’s (and any associated Dividend
Equivalent Amount) and any shares underlying RSUs that have not yet been
transferred to the Participant shall be automatically forfeited as of the
Termination Date.


4.Dividend Equivalent Rights.


a.Each vested RSU shall have a Dividend Equivalent Right associated with it with
respect to any cash dividends on Common Stock that have a record date after the
Effective Date and prior to the applicable Settlement Date for such RSU (the
total accrued dividends for each earned RSU, a “Dividend Equivalent Amount”).


b.The Dividend Equivalent Amount shall be calculated by crediting a hypothetical
bookkeeping account for the Participant with an amount equal to the amount of
cash dividends that would have been paid on the dividend payment date with
respect to the number of shares of Common Stock underlying the unsettled earned
RSUs (or RSUs which become earned in accordance with this Agreement) if such
shares had been outstanding on the dividend record date. The Participant’s
Dividend Equivalent Amount shall not be credited with interest or earnings.


c.Any Dividend Equivalent Amount: (i) shall be subject to the same terms and
conditions applicable to the earned RSU to which the Dividend Equivalent Right
relates, including, without limitation, the restrictions on transfer and the
forfeiture conditions contained in the Agreement; (ii) shall vest and be settled
upon the same terms and at the same time of settlement as the vested RSUs to
which they relate; and (iii) will be denominated and payable solely in cash. The
payment of Dividend Equivalent Rights will be net of all applicable withholding
taxes pursuant to Section 5(g).


5.Miscellaneous.


a.Administration. The Committee shall administer the Award.


b.Agreement Subject to Plan; Amendment. By entering into this Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Awards and RSUs granted hereunder are subject to the Plan.
The terms and provisions of the Plan, as it may be amended from time to time,
are hereby incorporated herein by reference. In the event of a conflict between
any term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail. The terms
of the Agreement and the Award Certificate may be amended from time to time by
the Committee in its sole discretion in any manner that it deems appropriate;
provided, that any such amendment that would materially and adversely affect any
right of the Participant shall not to that extent be effective without the
consent of the Participant.


c.Participant is Unsecured General Creditor. The Participant and the
Participant’s heirs, successors, and assigns shall have no legal or equitable
rights, interest, or claims in any specific property or assets of the Company.
Assets of the Company shall not be held under any trust for the benefit of the
Participant or the Participant’s heirs, successors, or assigns, or held in any
way as collateral security for the fulfilling of the obligations of the Company
under the Agreement or the Plan. Any and all of the Company’s assets shall be,
and remain, the general unrestricted assets of the Company. The Company’s sole
obligation under this Agreement and in respect of the




--------------------------------------------------------------------------------




Award shall be merely that of an unfunded and unsecured promise of the Company
to pay the Participant in the future, subject to the conditions and provisions
of the Agreement and the Plan.


d.No Transferability; No Assignment. Neither the Participant nor any other
person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate, alienate or
convey in advance of actual receipt, the Award or the RSUs. No part of the RSUs
or the shares of Common Stock delivered in respect of any vested RSUs, and/or
amounts payable under this Agreement shall, prior to actual settlement or
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by the
Participant or any other person, be transferable by operation of law in the
event of the Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.


e.No Right to Continued Employment. Neither the Plan nor this Agreement nor the
Participant’s receipt of the Award hereunder (or RSUs issued in settlement of
the Award) shall impose any obligation on the Company or any Affiliate to
continue the employment of the Participant, subject however to the terms and
provisions of Participant’s employment agreement with the Company dated October
19 , 2015.


f.Limitation on Shareholder Rights. The Participant shall have no rights as a
shareholder of the Company, no dividend rights (subject to Dividend Equivalent
Rights as set forth in Section 4) and no voting rights with respect to the RSUs
and any shares of Common Stock underlying or issuable in respect of such RSUs
until such shares of Common Stock are actually issued to and held of record by
the Participant. No adjustments will be made for dividends or other rights of a
holder for which the record date is prior to the date of issuance of the shares
of Common Stock, except for the Dividend Equivalent Rights as set forth in
Section 4.


g.Tax Withholding.


i.Regardless of any action the Company takes with respect to any or all federal,
state or local income tax, employment tax or other tax related items (“Tax
Related Items”), the Participant acknowledges that the ultimate liability for
all Tax Related Items associated with the RSUs (and the Dividend Equivalent
Rights associated therewith) is and remains the Participant’s responsibility and
that the Company: (A) makes no representations or undertakings regarding the
treatment of any Tax Related Items in connection with any aspect of the RSUs,
including, but not limited to, the grant or vesting of the RSUs, the delivery of
the shares of Common Stock, the subsequent sale of shares of Common Stock
acquired at vesting and the receipt of any Dividend Equivalent Rights; and (B)
does not commit to structure the terms of the grant or any aspect of the RSUs to
reduce or eliminate the Participant’s liability for Tax Related Items. Further,
if Participant has relocated to a different jurisdiction between the date of
grant and the date of any taxable event, Participant acknowledges that the
Company may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.


ii. Prior to the relevant taxable event, the Participant shall pay or make
adequate arrangements satisfactory to the Company, in its sole discretion, to
satisfy all withholding and payment on account obligations for Tax Related Items
of the Company. In this regard, the Participant authorizes the Company, in its
sole discretion, to satisfy the obligations with regard to all Tax Related Items
legally payable by the Participant with respect to the RSUs by withholding in
shares of Common Stock otherwise issuable to the Participant, provided that the
Company withholds only the amount of shares of Common Stock necessary to satisfy
the minimum statutory withholding amount using the Fair Market Value of the
shares of Common Stock on the Settlement Date. Participant shall pay to the
Company any amount of Tax Related Items that the Company may be required to
withhold as a result of the RSUs that are not satisfied by the previously
described method. The Company may refuse to deliver the shares of Common Stock
to the Participant if the Participant fails to comply with Participant’s
obligations in connection with the Tax Related Items as described in this
Section.


h.Compensation Recovery Policy. The compensation under this Agreement shall be
subject to being recovered under the Company’s compensation recovery policy, if
any, or any similar policy that the Company may adopt from time to time. For
avoidance of doubt, compensation recovery rights to shares of Common Stock
issued under this Agreement shall extend to any proceeds realized by the
Participant upon the sale or other transfer of such shares of Common Stock.
Without limiting the generality of the foregoing, if in the opinion of the
independent directors of the Board, (i) the Company’s financial results are
restated or were materially misstated due in whole or in part to intentional
fraud or misconduct by the Participant, and (ii) the payment or equity or
equity-based award made or issued pursuant to this Agreement based on the
corrected financial results would be less than the amount previously paid or
issued, then by approval by a majority of the independent directors of the
Board, the Board may based upon




--------------------------------------------------------------------------------




the facts and circumstances surrounding the restatement, direct that the Company
recover all or a portion of any payment or equity or equity-based award made or
issued pursuant to this Agreement, and the Participant shall be required, in
addition to any other remedy available (on a non-exclusive basis), to pay to the
Company, within 10 business days’ of the Company’s request to Participant
therefore, an amount equal to the excess, if any, of (i) the aggregate after-tax
proceeds (taking into account all amounts of tax that would be recoverable upon
a claim of loss for payment of such proceeds in the year of repayment)
Participant received upon the sale or other disposition of, or distributions in
respect of the RSUs and any shares of Common Stock issued in respect of such
RSUs over (ii) the aggregate Cost of such shares (if any). For purposes of this
Agreement, “Cost” means, in respect of any share of Common Stock, the amount
paid by Participant for such share, as proportionately adjusted for all
subsequent distributions.


i.Section 409A Compliance. The Award and the shares of Common Stock and amounts
payable under this Agreement are intended to comply with the requirements of
Section 409A so as to prevent the inclusion in gross income of any benefits
accrued hereunder in a taxable year prior to the taxable year or years in which
such amount would otherwise be actually distributed or made available to the
Participants. The Agreement shall be administered and interpreted to the extent
possible in a manner consistent with that intent. Notwithstanding the terms of
Section 2 or Section 3, if a Participant is a “specified employee” within the
meaning of Section 409A, no payments in respect of any Award or RSU that is
“deferred compensation” subject to Section 409A and which would otherwise be
payable upon the Participant’s “separation from service” (as defined in Section
409A) shall be made to such Participant prior to the date that is six months
after the date of the Participant’s “separation from service” or, if earlier,
the Participant’s date of death. Following any applicable six month delay, all
such delayed payments will be paid in a single lump sum on the earliest date
permitted under Section 409A that is also a business day. The Participant is
solely responsible and liable for the satisfaction of all taxes and penalties
under Section 409A that may be imposed on or in respect of the Participant in
connection with this Agreement, and the Company shall not be liable to any
Participant for any payment made under this Plan that is determined to result in
an additional tax, penalty or interest under Section 409A, nor for reporting in
good faith any payment made under this Agreement as an amount includible in
gross income under Section 409A.


j.Section 280G of the Code. In the event that the accelerated vesting of the
RSUs or the amounts payable under this Agreement, together with all other
payments and the value of any benefit received or to be received by the
Participant, would result in all or a portion of such payment being subject to
excise tax under Section 4999 of the Code (the “Excise Tax”), then the
Participant’s payment shall be either (a) the full payment or (b) such lesser
amount that would result in no portion of the payment being subject to the
Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state, and local employment taxes, income taxes, and the
Excise Tax, results in the receipt by the Participant, on an after-tax basis, of
the greatest amount of the payment notwithstanding that all or some portion of
the payment may be taxable under Section 4999 of the Code. Any such reduction
shall be made by the Company in compliance with all applicable legal authority,
including Section 409A. All determinations required to be made under this
Section shall be made by the nationally recognized accounting firm which is the
Company’s outside auditor immediately prior to the event triggering the payments
that are subject to the Excise Tax, which firm must be reasonably acceptable to
the Participant (the “Accounting Firm”). The Company shall cause the Accounting
Firm to provide detailed supporting calculations of its determinations to the
Company and the Participant. All fees and expenses of the Accounting Firm shall
be borne solely by the Company. The Accounting Firm’s determinations must be
made with substantial authority (within the meaning of Section 6662 of the
Code).


k.Governing Law. This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Maryland applicable to contracts made and
performed wholly within the State of Maryland, without giving effect to the
conflict of law provisions thereof. Any suit, action or proceeding with respect
to this Agreement (or any provision incorporated by reference), or any judgment
entered by any court in respect of any thereof, shall be brought in any court of
competent jurisdiction in the State of New York or the State of Maryland, and
each of the Participant and the Company hereby submits to the exclusive
jurisdiction of such courts for the purpose of any such suit, action,
proceeding, or judgment. Each of the Participant and the Company hereby
irrevocably waives (i) any objections which it may now or hereafter have to the
laying of the venue of any suit, action, or proceeding arising out of or
relating to this Agreement brought in any court of competent jurisdiction in the
State of New York or the State of Maryland, (ii) any claim that any such suit,
action, or proceeding brought in any such court has been brought in any
inconvenient forum and (iii) any right to a jury trial.


l.Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.






--------------------------------------------------------------------------------




* * * * *
















































































































    




--------------------------------------------------------------------------------




BRIXMOR PROPERTY GROUP INC.
RESTRICTED STOCK UNIT AGREEMENT
AWARD CERTIFICATE
1. Brixmor Property Group Inc., a Maryland corporation (together with its
Subsidiaries, the “Company”), and the Participant who is signatory hereto,
hereby agree to the terms of this Award Certificate and the Brixmor Property
Group Inc. Restricted Stock Unit Agreement (the “Agreement”) to which it is
attached. All capitalized terms used in this Award Certificate and not defined
herein shall have the meanings assigned to them in the Company’s 2013 Omnibus
Incentive Plan (the “Plan”) or the Agreement.
2. Subject to the terms of this Award Certificate, the Agreement and the Plan,
the Company hereby grants to the Participant as of the Effective Date, the Award
on the terms set forth below:
Participant:
Michael Hyun
Effective Date:
December 14, 2015
RSU Award Amount:
 
 
 



3. The Award and any RSUs which may become vested under the Award are subject to
the terms and conditions set forth in this Award Certificate, the Plan and the
Agreement. All terms and provisions of the Plan and the Agreement, as the same
may be amended from time to time, are incorporated and made part of this Award
Certificate. If any provision of this Award Certificate is in conflict with the
terms of the Plan or the Agreement, then the terms of the Plan or the Agreement,
as applicable, shall govern. The Participant hereby expressly acknowledges
receipt of a copy of the Plan and the Agreement.
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as of
the date first above written.


BRIXMOR PROPERTY GROUP INC.






By: ___________________________________
 Name:
 Title: Authorized Signatory
PARTICIPANT






___________________________________
Name: Michael Hyun







